Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance are noted in an excerpts from independent claims 1 and 12:

(From claim 1): “wherein a stop connector is mounted on the at least a coolant pipe connected to the pump and the chiller respectively”

(From claim 12): “wherein a stop connector is mounted on at least a coolant pipe connected to the pump and the chiller respectively, and wherein the chiller, the reservoir tank, the pump, and the autonomous driving controller are interconnected through the at least a coolant pipe in which the coolant stored in the reservoir tank circulates”

The closest prior art is considered to be Lee (US Pub No 2019/0168569) which discloses a cooling apparatus for an autonomous driving controller comprising a similar chiller, reservoir tank, pump, etc. (see the detailed rejection of 4 Oct 2021).
However, the additional structural details of the stop connector elements, as now amended into each of the independent claims, provides sufficient limitations to set the instant application apart from the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790. The examiner can normally be reached Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB M AMICK/Primary Examiner, Art Unit 3747